DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 9/27/2021.
Claims 18-37 are pending. Claims 1-17 are canceled. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 28 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea - mathematical concept/formulation) without significantly more. Claim 18 is used as an example.
(1) Are the claims directed to a process, machine, manufacture or composition of matter;
(2A)	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea;
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.

With regard to (1), the instant claims recite a method and a system, therefore the answer is "yes".
With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mathematical concept and/or an idea to itself. The steps of “identifying” and “reconstructing” are generically recited because there is no description of how this is accomplished. It can be interpreted as merely looking at the data. There is nothing in the claim that requires more than an operation that a human, armed with the appropriate apparatus executing a mathematical algorithm can perform. 
Claims recites identifying an image in which a centerline of a spine is located and reconstructing an image of intervertebral disc based on the centerline of the spine. “Identifying” are steps reciting generic mental steps of merely identifying. The data received and processed is used to make such identification. Further, the claim does not implement the judicial exception with  or using a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim.      
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “identifying”, and “reconstructing”, and therefore does not integrate the judicial exception into a practical application.
The steps of “identifying” are interpreted as a mental step of math formulation because it is using ‘received’ data to identify the centerline of the spine in an image. The processor is a generic tool to perform the steps recited in the claims, one can do these steps using a generic computer, as recited. There is nothing in the claim that is recited that is integrally requires a specific processor to perform such steps.
In conclusion, the claim as a whole does not provide an improvement in the functioning of a computer, or an improvement to other technology or technical field. Or, implement a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); 
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a “identifying”, and “reconstructing” steps, and it has not been shown that the mental process allows the “technology” to do something that it previously was not able to do. 
With regard to claims 23-27 and 33-36, similar analysis is applied and therefore does not integrate the judicial exception into a practical application. These claims are similarly rejected for the same reasons discussed in view of steps recited in claim 18 and not repeated herewith. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,129,582. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claims 19-37 are similarly mapped to claims 2-17. Claim 1 is shown as an example below:
US Application No., 17/449,085
U.S. Patent No. 11,129,582
18. (New) A method implemented on at least one machine each of which has at least one processor and at least one storage device, the method comprising: 
1. An image processing method implemented on at least one machine each of which has at least one processor and at least one storage device, the method comprising: 
identifying an optimal sagittal image in which a centerline of a spine is located based on CT value images; 
acquiring a plurality of original computed tomography (CT) images of a spine of a subject; generating CT value images of the spine of the subject by processing the plurality of original CT images; identifying an optimal sagittal image in which a centerline of the spine is located based on the CT value images;
identifying the centerline of the spine within the optimal sagittal image; and 
identifying the centerline of the spine within the optimal sagittal image; identifying a center point and a direction of at least one intervertebral disc along the centerline of the spine; and 
reconstructing an image of at least one intervertebral disc of the spine based on the identified centerline of the spine.
reconstructing an image of the at least one intervertebral disc based on the center point and the direction of the at least one intervertebral disc.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19, 28-29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,423,124 to Kiraly et al. (hereafter, “Kiraly”) in combination with US 10,140,543 to Dong, et al. (hereafter, “Dong”).
With regard to claim 18 Kiraly discloses a method implemented on at least one machine each of which has at least one processor and at least one storage device (Fig. 8), the method comprising: identifying an optimal sagittal image in which a centerline of a spine is located based on CT value images (col. 3 lines 2-23, col. 6 lines 23-46); identifying the centerline of the spine within the optimal sagittal image (Fig. 2 and col. 2 line 62 to col. 3 line 23; col. 3 lines 58 to col. 4 line 21 where centerline points are identified of the spine); and reconstructing an image [of at least one intervertebral disc] of the spine based on the identified centerline of the spine (see multi-planar reconstruction, MPR, of the spine, col. 3 lines 50-57, col. 5 lines 5-18 where the image volume is reformatted based on a curved MPR defined through the spine centerline, col. 5 lines 56-67, and so on throughout the reference). However, Kiraly does not expressly teach at least one intervertebral disc (for it to be reconstructed…). 
Dong teaches an intervertebral disc at col. 3 lines 29 to col. 4 line 26, and throughout the reference. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kiraly’s reference to have an intervertebral disc be detected from a medical image of Dong’s reference, to have it reformatted with the image volume based on a curved MPR defined through the spine centerline as seen in Fig. 5 of Kiraly and its respective portions in the description. The suggestion/motivation for doing so would have been to provide more accurate and robust intervertebral disc technology, for having image of a higher quality, as suggested by Dong at col. 1 lines 25-58.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Dong with Kiraly to obtain the invention as specified in claim 18. 
With regards to claims 19 and 29 Kiraly discloses acquiring a plurality of original computed tomography (CT) images of the spine of the subject; and generating the CT value images of the spine of the subject by processing the plurality of original CT images (Fig. 1, col. 2 lines 47-61, col. 5 lines 19-33, claim 8 for example).
With regard to claims 28 and 37, claims 28 and 37 are rejected same as claim 18 and the arguments similar to that presented above for claim 18 are equally applicable to claims 28 and 37, and all of the other limitations similar to claim 18 are not repeated herein, but incorporated by reference.

Allowable Subject Matter
Claims 20-27 and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669